 


109 HRES 223 IH: Expressing the sense of the House of Representatives that a postage stamp should be issued in commemoration of Diwali, a festival celebrated by people of Indian origin.
U.S. House of Representatives
2005-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 223 
IN THE HOUSE OF REPRESENTATIVES 
 
April 20, 2005 
Mr. Pallone submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that a postage stamp should be issued in commemoration of Diwali, a festival celebrated by people of Indian origin. 
 
 
That it is the sense of the House of Representatives that— 
(1)a postage stamp should be issued by the United States Postal Service in commemoration of Diwali, a festival celebrated by people of Indian origin; and 
(2)the Citizens’ Stamp Advisory Committee of the United States Postal Service should recommend to the Postmaster General that such a stamp be issued. 
 
